Order entered July 23, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01427-CR

                              CHARLES RAY GRAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82047-2015

                                            ORDER
       Before the Court is the State’s July 20, 2018 motion for extension of time to file its brief.

We GRANT the motion and ORDER the brief received July 20 filed as of the date of this order.


                                                      /s/    CRAIG STODDART
                                                             JUSTICE